DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed on 26 February 2021 [hereinafter Response], where: 
Claims 1, 4, 6, 9, 12-14, 16, 19, and 20 have been amended.
Claims 2, 3, 10, 11, 17, and 18 are cancelled.
Claims 1, 4-9, 12-16, 19, and 20 are pending.
Claims 1, 4-9, 12-16, 19, and 20 are rejected.
Claim Rejections - 35 U.S.C. § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
4.	Claims 1, 4-9, 12-16, 19, and 20 are rejected under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
1 ¶¶ 0078, 0080 & Fig. 5 recites “[a] subset of 7 rows is chosen because it includes all of the rows of the image pixels of the two-dimensional matrix of input volume 502”. (emphasis added). 
Claims 1, 9, and 16 recite, inter alia, “a number of rows in each subset equal to a number of rows of the input image data.” (See, e.g., claim 1, lines 6-7, claim 9, lines 8-9, and claim 16, lines 10-11 (emphasis added)). The subject matter of the instant claims are not properly described in the application as filed because “all of the rows” of the original disclosure is not “equal to a number of rows” of the instant claims since the latter can be a lesser value. 
Claims 4-8, 12-15, 19 and 20 depend directly or indirectly from claims 1, 9, and 16, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim1, 9, and 16.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 1, 4-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 9, and 16 recite, inter alia, “a number of rows in each subset equal to a number of rows of the input image data.” (See, e.g., claim 1, lines 6-7, claim 9, lines 8-9, and claim 16, lines 10-11 (emphasis added)). 
The claims are indefinite because it is unclear how the “number of rows of the input image data” are determined. Though the application as filed describes “all of the rows” of the original disclosure, PGPUB ¶¶ 0078, 0080 & Fig. 5, “all of the rows” is not “equal to a number of rows” of the instant claims since the latter can be a lesser value. Moreover, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Claims 4-8, 12-15, 19 and 20 depend directly or indirectly from claims 1, 9, and 16, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim1, 9, and 16.
Claim Rejections - 35 U.S.C. § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1, 4-9, 12-16, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Published Application 20160239706 to Dijkman et al. [hereinafter Dijkman].
Regarding claim 1, Dijkman teaches [a] method comprising:
receiving input image data having a plurality of pixel values represented in a two-dimensional matrix form of columns and rows (Dijkman ¶¶ 0012, 0087 & FIG. 6B teaches to receive an image (receiving input image data having a plurality of pixel values) . . . for a conventional matrix multiplication (input image data . . . represented in a two-dimensional matrix form of columns and rows); Dijkman Fig. 6B (annotated by Examiner) teaches:

    PNG
    media_image1.png
    309
    424
    media_image1.png
    Greyscale

an input image data);
selecting a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image2.png
    387
    394
    media_image2.png
    Greyscale
,
Dijkman ¶ 0087 teaches where each row of the linearized image represents a single location where the 2×2 filter would be applied (that is, selecting a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data); Examiner notes that “a number of rows” is unspecified, such that the value can be less than all of the rows of the “input image data”), a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image3.png
    281
    236
    media_image3.png
    Greyscale

a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix));
arranging, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding linearized input row (Dijkman FIG. 6B teaches:

    PNG
    media_image4.png
    639
    499
    media_image4.png
    Greyscale

Dijkman ¶ 0087 teaches [a]s shown in FIG. 6B, portions of a 3×3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2×2 filter would be applied (that is, arranging, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding the input image data into a plurality of linearized input rows row));
storing the plurality of linearized input rows in a memory (Dijkman ¶ 0091 teaches an increased amount of memory is specified to copy (storing) the image matrix and filter matrix to a linearized image matrix (storing the plurality of linearized input rows in a memory) and linearized filter matrix);
convolving each linearized input row with filter values of the two-dimensional filter matrix to determine a corresponding output value (Dijkman FIG. 6B teaches:

    PNG
    media_image5.png
    189
    159
    media_image5.png
    Greyscale

Dijkman ¶ 0088 teaches [a]s shown in FIG. 6B, the 2×2 filter would be applied, four pixels at a time (that is, filter values of the two-dimensional filter matrix), to the image; Dijkman ¶ 0089 teaches so that a convolution is derived by applying the linearized filter to the linearized image. For example, C00 is the result of ((100×F00) + (101×F01) + (110×F10) + (111×F11)) (convolving each linearized input row with filter values of the two-dimensional filter matrix to determine a corresponding output value)); and
storing each output value in the memory in a two-dimensional matrix form (Dijkman ¶ 0089 & FIG. 6B teaches, continuing, that when a filter is applied to a single location on the image, it produces several partial dot products that then are summed (each output value); FIG. 6B teaches storing the each output value in a two dimensional matrix form)).
Regarding claim 4, Dijkman teaches all of the limitations of claim 1, as described above. 
Dijkman teaches wherein selecting the plurality of subsets comprises:
determining a first subset; and selecting a second subset (Dijkman ¶ 0087 teaches [t]he 3x3 image may be a portion of a larger image (a plurality of subsets of pixel values in the plurality of input rows); Examiner points out that a larger image than that of the 3x3 image entails that the 3x3 image is determining a first of the plurality of subsets of pixel values, and with regard to the larger image, determining a second subset of the plurality of subsets of pixel values), the second subset being determined by shifting within each input row by a predetermined number of columns (Dijkman ¶ 0043-44 teaches [c]onvolution may be specified for . . . filtering of an image. . . . The convolution may be obtained by a matrix multiply of a linearized image and a . . . filter. It is often desirable to rewrite linear algebra problems in terms of matrix multiply because of the improved performance in comparison to other linear algebra primitives. By changing the loop ordering of the naïve convolution implementation (shifting), performance may be improved by rewriting the convolution as a dot product that can be transformed into a matrix product;
Examiner notes that convolution requires moving or shifting a filter and the linearized image relative to one another. Accordingly, convolution as taught by Dijkman entails the second subset being determined by shifting within each input row by a predetermined number of pixel values)).
Regarding claim 5, Dijkman teaches all of the limitations of claim 1, as described above.
Dijkman teaches wherein convolving each linearized input row with the filter values of the two-dimensional filter matrix comprises:
multiplying each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix; and summing the results of each multiplication to determine the corresponding output value (Dijkman ¶ 0089 & FIG. 6B teaches that [convolving] C00 is the result of ((100×F00) (multiplying [“x”] each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix) + (101×F01) + (110×F10) + (111×F11) (summing [“+”] the results of each multiplication to determine the corresponding output value))).
Regarding claim 6, Dijkman teaches all of the limitations of claim 5, as described above. 
Dijkman teaches further comprising: arranging the filter values of the two-dimensional filter matrix in a column representation prior to the convolving (Dijkman ¶ 0087 teaches the filter is also linearized (column representation) to be described as a dot product; Dijkman FIG. 6B teaches arranging the filter values of the two-dimensional filter matrix in a column representation prior to the convolving).
Regarding claim 7, Dijkman teaches all of the limitations of claim 6, as described above. 
Dijkman teaches further comprising transforming the filter values from a two-dimensional matrix representation to the column representation (Dijkman ¶ 0087 teaches [in] FIG. 6B, . . . [t]he [n x n] filter is also linearized (transforming the filter values from a two-dimensional matrix representation to the column representation) to be described as a dot product).
Regarding claim 8, Dijkman teaches all of the limitations of claim 1, as described above. 
Dijkman teaches wherein the convolving is performed in a neural network (Dijkman ¶ 0003 teaches the present disclosure relate [sic] to neural system engineering and, more particularly, to systems and methods for efficient processing of convolution matrix multiply operations (the convolving is performed in a neural network)).
Regarding claim 9, Dijkman teaches [a] computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more computer readable storage media (Dijkman ¶ 0012 teaches a computer program product (computer usable program product) for address translation of images and filters to virtual matrices to perform a convolution by matrix multiplication is disclosed. The computer program product has a non-transitory computer-readable medium (one or more storage devices) with non-transitory program code recorded thereon (program instructions stored on at least one of the one or more computer readable storage media)), the stored program instructions comprising:
program instructions to receive input image data having a plurality of pixel values represented in a two-dimensional matrix form of columns and rows (Dijkman ¶¶ 0012, 0087 & FIG. 6B teaches to receive an image (to receive input image data having a plurality of pixel values) . . . for a conventional matrix multiplication. (input image data . . . represented in a two-dimensional matrix form of columns and rows); Dijkman Fig. 6B (annotated by Examiner) teaches:

    PNG
    media_image1.png
    309
    424
    media_image1.png
    Greyscale

the input image data);
program instructions to select a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image2.png
    387
    394
    media_image2.png
    Greyscale
,
Dijkman ¶ 0087 teaches where each row of the linearized image represents a single location where the 2×2 filter would be applied (that is, to select a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data); Examiner notes that “a number of rows” is unspecified, such that the value can be less than all of the rows of the “input image data”), a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image3.png
    281
    236
    media_image3.png
    Greyscale

(that is, a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix));
program instructions to arrange, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding linear input row (Dijkman FIG. 6B teaches:

    PNG
    media_image4.png
    639
    499
    media_image4.png
    Greyscale

Dijkman ¶ 0087 teaches [a]s shown in FIG. 6B, portions of a 3×3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single location where the 2×2 filter would be applied (that is, to arrange, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding the input image data into a plurality of linearized input rows row));
program instructions to store the plurality of linearized input rows in a memory (Dijkman ¶ 0091 teaches an increased amount of memory is specified to copy (to store) the image matrix and filter matrix to a linearized image matrix (to store the plurality of input rows in a memory) and linearized filter matrix);
program instructions to convolve each linearized input row with filter values of the two-dimensional filter values to determine a corresponding output value (Dijkman FIG. 6B teaches:

    PNG
    media_image5.png
    189
    159
    media_image5.png
    Greyscale

Dijkman ¶ 0088 teaches [a]s shown in FIG. 6B, the 2×2 filter would be applied, four pixels at a time (that is, filter values of the two-dimensional filter values), to the image; Dijkman ¶ 0089 teaches so that a convolution is derived by applying the linearized filter to the linearized image. For example, C00 is the result of ((100×F00) + (101×F01) + (110×F10) + (111×F11)) (that is, to convolve each linearized input row with filter values of the two-dimensional filter matrix to determine a corresponding output value)); and
program instructions to store each output value in the memory in a two-dimensional matrix form (Dijkman ¶ 0089 & FIG. 6B teaches, continuing, that when a filter is applied to a single location on the image, it produces several partial dot products that then are summed (each output value); FIG. 6B teaches to store the each output value in a two dimensional matrix form).
Regarding claim 12, Dijkman teaches all of the limitations of claim 9, as described above.
Dijkman teaches further comprises: 
program instructions to determine a first subset; and program instructions to determine a second subset (Dijkman ¶ 0087 teaches [t]he 3x3 image may be a portion of a larger image (a plurality of subsets of pixel values in the plurality of input rows); Examiner points out that a larger image than that of the 3x3 image entails that the 3x3 image to determine a first of the plurality of subsets of pixel values, and with regard to the larger image, to determine a second subset of columns), the second subset being determined by shifting within each input row by a predetermined number of columns (Dijkman ¶ 0043-44 teaches [c]onvolution may be specified for . . . filtering of an image. . . . The convolution may be obtained by a matrix multiply of a linearized image and a . . . filter. It is often desirable to rewrite linear algebra problems in terms of matrix multiply because of the improved performance in comparison to other linear algebra primitives. By changing the loop ordering of the naïve convolution implementation (shifting), performance may be improved by rewriting the convolution as a dot product that can be transformed into a matrix product; 
Examiner notes that convolution requires moving or shifting a filter and a linearized image relative to one another. Accordingly, convolution as taught by Dijkman entails the second subset being determined by shifting within each input row by a predetermined number of values).
Regarding claim 13, Dijkman teaches all of the limitations of claim 9, as described above. 
Dijkman teaches wherein the program instructions to convolve each linearized input row with the filter values of the two-dimensional filter matrix comprise:
program instructions to multiply each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix; and program instructions to sum the results of each multiplication to determine the corresponding output value (Dijkman ¶ 0089 & FIG. 6B teaches that [convolving] to multiply [“x”] each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix) + (101×F01) + (110×F10) + (111×F11) (that is, to sum [“+”] the results of each multiplication to determine the corresponding output value))).
Regarding claim 14, Dijkman teaches all of the limitations of claim 13, as described above. 
Dijkman teaches further comprising program instructions to arrange the filter values of the two-dimensional filter matrix in a column representation prior to the convolving (Dijkman ¶ 0087 teaches the filter is also linearized (column representation) to be described as a dot product; Dijkman FIG. 6B teaches to arrange the filter values of the two-dimensional filter matrix in a column representation prior to the convolving).
Regarding claim 15, Dijkman teaches all of the limitations of claim 14, as described above.
Dijkman teaches further comprising program instructions to transform the filter values from a two-dimensional matrix representation to the column representation (Dijkman ¶ 0087 teaches [in] FIG. 6B, . . . [t]he [n x n] filter is also linearized (that is, to transform the filter values from a two-dimensional matrix representation to the column representation) to be described as a dot product).
Regarding claim 16, Dijkman teaches [a] computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of Dijkman ¶ 0012 teaches a computer program product for address translation of images and filters to virtual matrices to perform a convolution by matrix multiplication is disclosed. The computer program product has a non-transitory computer-readable medium (one or more computer-readable memories) with non-transitory program code recorded thereon (program instructions stored on at least one of the one or more computer-readable storage media). The program code is executed by a processor (one or more processors) and includes program code to receive an image and a filter (computer system)), the stored program instructions comprising:
program instructions to receive input image data having a plurality of pixel values represented in a two-dimensional matrix form of columns and rows (Dijkman ¶¶ 0012, 0087 & FIG. 6B teaches to receive an image (to receive input image data having a plurality of pixel values) . . . for a conventional matrix multiplication. (input image data . . . represented in a two-dimensional matrix form of columns and rows); Dijkman Fig. 6B (annotated by Examiner) teaches:

    PNG
    media_image1.png
    309
    424
    media_image1.png
    Greyscale

;
program instructions to select a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image2.png
    387
    394
    media_image2.png
    Greyscale

Dijkman ¶ 0087 teaches where each row of the linearized image represents a single location where the 2×2 filter would be applied (that is, selecting a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data); Examiner notes that “a number of rows” is unspecified, such that the value can be less than all of the rows of the “input image data”), a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix (Dijkman, Fig. 6B, teaches (Examiner annotation in border):

    PNG
    media_image3.png
    281
    236
    media_image3.png
    Greyscale

(that is, a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix));
program instructions to arrange, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding linearized input row (Dijkman FIG. 6B teaches:

    PNG
    media_image4.png
    639
    499
    media_image4.png
    Greyscale

Dijkman ¶ 0087 teaches [a]s shown in FIG. 6B, portions of a 3×3 image are duplicated into a linearized matrix, where each row of the linearized image represents a single arranging, in a left-to-right and top-to-bottom manner, each of the plurality of subsets into a corresponding the input image data into a plurality of linearized input row));
program instructions to store the plurality of linearized input rows in a memory (Dijkman ¶ 0091 teaches an increased amount of memory is specified to copy (to store) the image matrix and filter matrix to a linearized image matrix (to store the plurality of linearized input rows in a memory) and linearized filter matrix);
program instructions to convolve each linearized input row with filter values of the two-dimensional filter matrix to determine a corresponding output value (Dijkman ¶ 0089 & FIG. 6B teaches . . . that a convolution is derived by applying the . . . filter to the linearized image. For example, C00 is the result of ((100×F00) + (101×F01) + (110×F10) + (111×F11)) (that is, to convolve each linearized input row with filter values of the two-dimensional filter matrix to determine a corresponding output value)); and
program instructions to store each output value in the memory in a two-dimensional matrix form (Dijkman ¶ 0089 & FIG. 6B teaches, continuing, that when a filter is applied to a single location on the image, it produces several partial dot products that then are summed (each output value); FIG. 6B teaches to store the each output value in a two dimensional matrix form).
Regarding claim 19, Dijkman teaches all of the limitations of claim 16, as described above.
Dijkman teaches further comprises:
 to determine a first subset; and program instructions to determine a second subset (Dijkman ¶ 0087 teaches [t]he 3x3 image may be a portion of a larger image; Examiner points out that a larger image than that of the 3x3 image entails that the 3x3 image is to determine a first subset, and with regard to the larger image, . . . to determine a second subset), the second subset being determined by shifting within each input row by a predetermined number of columns (Dijkman ¶ 0043-44 teaches [c]onvolution may be specified for . . . filtering of an image. . . . The convolution may be obtained by a matrix multiply of a linearized image and a . . . filter. It is often desirable to rewrite linear algebra problems in terms of matrix multiply because of the improved performance in comparison to other linear algebra primitives. By changing the loop ordering of the naïve convolution implementation (shifting), performance may be improved by rewriting the convolution as a dot product that can be transformed into a matrix product;
Examiner notes that convolution requires moving or shifting a filter and the linearized image relative to one another. Accordingly, convolution as taught by Dijkman entails the second subset being determined by shifting within each input row by a predetermined number of columns).
Regarding claim 20, Dijkman teaches all of the limitations of claim 16, as described above.
Dijkman teaches wherein the program instructions to convolve each linearized input row with the filter values of the two-dimensional filter matrix comprise:
program instructions to multiply each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix; and program instructions to sum the results of each multiplication to determine the corresponding output value (Dijkman ¶ 0089 & FIG. 6B teaches that [convolving] C00 is the result of ((100×F00) (to multiply [“x”] each pixel value in the linearized input row by a corresponding filter value in the two-dimensional filter matrix) + (101×F01) + (110×F10) + (111×F11) (that is, to sum [“+”] the results of each multiplication to determine the corresponding output value))).
Response to Arguments
9.	Applicant’s arguments have been fully considered. Examiner responds below.
10.	Applicant argues that “[Dijkman] neither teaches nor suggests the expressly recited amended feature of selecting a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data, a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix, as in claim 1.” (Response at pp. 9-10).
Continuing, Applicant argues “[o]f note, the 2x2 filter of Dijkman is not applied directly to the 3x3 image. Instead, the filter dimensions (both width and height) determine the rearrangement of the input image into a linearized form. Thus, if a 2x2 filter is being used, each linearized row of Dijkman comprises a 2x2 matrix of pixels of the input image rearranged into a linearized row. Thus, Dijkman does not disclose selecting a plurality of subsets of the input image data, each subset comprising a plurality of adjacent columns of the input image data, a number of rows in each subset equal to a number of rows of the input image data, a number of columns in the plurality of adjacent columns equal to a predetermined width of a two-dimensional filter matrix.” (Response at p. 10).
Examiner respectfully disagrees. Though the claims have been amended to recite the feature of “a number of rows in each subset [of the input image data] equal to a number of rows of the input image data,” Dijkman teaches “a number of rows . . . equal to a number of rows of the input image data” because “a number of rows” can be less than all the rows of the input image data. Accordingly, Dijkman teaches the features of Applicant’s claims. 
Moreover, the Specification recites that the rows of the subset are “all” rows, and not “a number of rows . . . equal to a number of rows of the input image data” of Applicant’s claims” (See PGPUB ¶¶ 0078, 0080 “[a] subset of 7 rows is chosen because it includes all of the rows of the image pixels of the two-dimensional matrix of input volume 502”).
With respect to “a plurality of adjacent columns of the input image data,” Dijkman teaches this feature, as described in detail in the rejections hereinabove.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Published Application 20120113133 to Shpigelblat) teaches when multi-dimensional data is queued for processing, a processor may transfer data elements from a multi-dimensional data structure, which may be relatively difficult to process, to a one-dimensional string of data elements, which may be relatively simple to process. The one-dimensional string of data elements may be stored in an internal processor memory for direct and efficient processor access.
(US Patent 9424470 to Hinterstoisser) teaches the rows of the matrix may be stored linearly in memory (e.g., as a vector of vectors). Vector operations may then be used to combine (e.g., sum or average) rows together with greater speed and efficiency than may be required for computations on individual elements while searching for matching templates.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Published Application 20180218260 to Brand et al, entitled “Memory Efficient Convolution Operations In Deep Learning Neural Networks,” filed 31 January 2017 [hereinafter PGPUB].